                          UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF FLORIDA

                     CASE NO. 14-23208-CIV-LENARD/GOODMAN

FLAVA WORKS, INC.,

       Plaintiff,

v.

A4A RESEAU, INC., et al.,

      Defendants.
___________________________/

        ORDER ADOPTING REPORT AND RECOMMENDATIONS ON
 DEFENDANTS’ AMENDED MOTION FOR ORDER OF SEIZURE AND SALE
  (D.E. 216) AND GRANTING IN PART DEFENDANTS’ AMENDED MOTION
               FOR ORDER OF SEIZURE AND SALE (D.E. 203)

       THIS CAUSE is before the Court on the Report and Recommendations on

Defendants’ Amended Motion for Order of Seizure and Sale issued by Magistrate Judge

Jonathan Goodman on June 14, 2021. (“Report,” D.E. 216.) Judge Goodman recommends

granting in substantial part Defendants A4A Reseau, Inc. a/k/a A4A Network, Inc. and

Marc Parent’s Amended Motion for Order of Seizure and Sale,1 (D.E. 203); direct the U.S.

Marshal to seize the intellectual property described in the Report and sell it at a judicial




       1
                Judge Goodman found that the majority of intellectual property Defendants’ seek
to seize and sell to satisfy the Court’s Judgment on Attorneys’ Fees and Costs (D.E. 167) is subject
to seizure. (Report at 15-20.) However, he found that some of the trademarks are not subject to
seizure because “it is unclear whether Flava Works, Inc. still maintains any possessory rights in
the trademarks that have been labeled ‘dead’ or ‘cancelled’ and the Undersigned has no evidence
of Flava Works Inc.’s continued use, allowing for common law rights to attach[.]” (Id. at 19.) He
further found that “[t]here is insufficient information to convince the Undersigned that the
requested domain names belong to Plaintiff.” (Id. at 20.)
auction with proceeds to be applied to Defendants’ September 20, 2018 Final Judgment,

(D.E. 167); conclude that Defendants are entitled to post-judgment attorneys’ fees and

costs under Sections 57.115 and 59.29(8), Florida Statutes; find that only proceeds from

the sale of intellectual property belonging to Flava Works, Inc. (as opposed to the

intellectual property belonging individually and personally to impleaded third-party Phillip

Bleicher) may be used to satisfy the award on post-judgment attorneys’ fees and costs; and

require the Parties to meet and confer in person within thirty days from entry of this Order

to resolve the amount of post-judgment fees, costs, and interest due, and if they cannot

agree, provide Defendants an additional thirty days to submit affidavits and supporting

documentation to support their request for post-judgement fees and costs.

       The Report provides the Parties with fourteen days to file objections “from the date

of being served with a copy of this Report and Recommendations[.]” (Report at 28.) On

June 25, 2021, impleaded third-party and CEO of Defendant Flava Works, Inc., Phillip

Bleicher, filed a letter indicating that Bleicher and Flava Works, Inc. received Judge

Goodman’s Report on June 25, 2021, and requesting until July 9, 2021 to file objections.

(D.E. 217.) As of the date of this Order, no objections have been filed. Failure to file

objections shall bar parties from attacking on appeal the factual findings contained in the

report. See Resolution Trust Corp. v. Hallmark Builders, Inc., 996 F.2d 1144, 1149 (11th

Cir. 1993). Therefore, after an independent review of the Report and record, it is hereby

ORDERED AND ADJUDGED that:

       1.     The Report and Recommendations on Defendants’ Amended Motion for

              Order of Seizure and Sale (D.E. 216) is ADOPTED;
                                             2
2.   Defendants’ Amended Motion for Order of Seizure and Sale (D.E. 203) is

     GRANTED IN PART consistent with this Order and Judge Goodman’s

     Report;

3.   The U.S. Marshal is DIRECTED to seize the intellectual property described

     in Judge Goodman’s Report as being subject to seizure and sell it at a judicial

     auction (after all procedural requirements have been satisfied) with proceeds

     to be applied to Defendants’ September 20, 2018 Final Judgment, (D.E. 167);

4.   Defendants A4A Reseau, Inc., A4A Network, Inc., and Marc Parent shall

     have and receive from Defendant Flava Works, Inc. attorneys’ fees and costs

     (with interest) incurred in connection with executing on their Final Judgment

     pursuant to Sections 57.115 and 59.29(8), Florida Statutes, in an amount yet

     to be determined;

5.   The Parties are ORDERED to meet and confer in person within thirty days

     of the date of this Order to resolve the amount of post-judgment fees, costs,

     and interest due. If the Parties cannot agree, then Defendants shall have an

     additional thirty days to submit affidavits and supporting documentation to

     support their request for post-judgment fees and costs; and




                                    3
        6.    If Defendants seek to use proceeds from the sale of intellectual property to

              satisfy the award of post-judgment attorneys’ fees and costs, only the

              intellectual property belonging to Flava Works, Inc. shall be used.

        DONE AND ORDERED in Chambers at Miami, Florida this 15th day of July,

2021.


                                          ____________________________________
                                          JOAN A. LENARD
                                          UNITED STATES DISTRICT JUDGE




                                            4
